DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Claims 1, 3, 8, 10, 15 have been amended; Claims 2, 4, 5, 9, 11 and 12 are cancelled; Claims 1, 3, 6 – 8, 10, 13 – 21 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6 – 8, 10, 13 – 21 have been considered but they are not persuasive. However, in light of the amendments to the claims, a new ground of rejection is presented; see the office action for details.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites the limitation "comparing the RSRP or the RSPR and at least one threshold " in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6 – 8, 10, 13 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 20180035405 A1) in view of Sui et al. (US 20200053516 A1).

Regarding claim 1, Fujishiro et al. discloses a method (Fujishiro et al., FIG. 9) of receiving a multimedia broadcast multicast service (MBMS) service by a user equipment (UE) (Fujishiro et al., FIG. 9, UE 100) in a wireless communication system (Fujishiro et al., [0098] the UE receiving the multicast data over the SC-PTM transmission may be in an RRC connected state, or may be in an RRC idle state, in the cell of the eNB), the method comprising: 
Fujishiro et al., FIG. 9, eNB 200), system information including information related to the MBMS service (Fujishiro et al., [0097] for the UE belonging to the multicast group, a Group-Radio Network Temporary Identity (G-RNTI) is assigned from the eNB; [0101] G-RNTI is identification information corresponding to the MBMS service (multicast group)); 
receiving, from the base station, reference signals to measure reference signal received power (RSRP) or reference signal received quality (RSRQ) (Fujishiro et al., [0098] the eNB transmits a measurement setting (Measurement Config) to the UE by an individual RRC message; in relation to [0103] where the UE performs measurement for a downlink reference signal (Cell-specific Reference Signal (CRS)) for each cell, and obtains a measurement result, where the measurement result is a reference signal received power (RSRP) and/or a reference signal received quality (RSRQ)); 
transmitting a request for the MBMS service based on the system information (Fujishiro et al., [0103] the UE transmits the Measurement Report that is a kind of RRC message [request] to the eNB, on the basis of the Measurement Config) and a first coverage enhancement (CE) level of the UE that is determined based on the RSRP or the RSRQ (Fujishiro et al., [0103] the UE measures the received quality of the SC-PTM transmission, and determines whether or not the SC-PTM transmission applied to a modulation and coding scheme (MCS) is sufficient; [0105] the Measurement Report includes not only cell measurement results (RSRP/RSRQ), but also information (MCS information) indicating whether or not the MCS applied to the SC-PTM transmission is sufficient); 
Fujishiro et al., [0107] the eNB controls the SC-PTM transmission on the basis of the information included in the Measurement Report; [0108] the eNB may increase or decrease the MCS applied to the SC-PTM transmission, on the basis of the MCS information obtained from each UE belonging to the multicast group); and 
receiving the MBMS service via unicast transmission based on a second CE level (Fujishiro et al., [0108] in a case where the UE exists that cannot satisfy a required received quality even by increase or decrease of the MCS, the eNB may determine to switch from the SC-PTM transmission to the unicast transmission, for the UE), 
wherein the second CE level is applied to the MBMS service and is identified from the system information (Fujishiro et al., [0101] the eNB may set a multicast group including the UE having a similar received quality of the MBSFN transmission (expected MCS)).
Fujishiro et al. does not expressly disclose the first CE level being lower or equal to a second CE level or the first CE level being higher than the second CE level.
Sui et al., for example, from an analogous field of endeavor (Sui et al., [0084] multicast services may be realized using two different transmissions schemes, MBMS Single-Frequency Network (MBSFN) and Single-Cell Point-to-Multipoint (SC-PTM)) discloses the first CE level being lower or equal to a second CE level or the first CE level being higher than the second CE level (Sui et al., [0090] one or more coverage levels of a group of wireless devices may be a number of repetitions that may be required by the first group of wireless devices where the coverage level of the wireless device may be the number of repetitions used by a physical channel for the network work to reach the first group of wireless devices).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first CE level being lower or equal to a second CE level or the first CE level being higher than the second CE level as taught by Sui et al. with the system of Fujishiro et al. in order to transmit to different subgroups of wireless devices based on a coverage level of the wireless devices (Sui et al., [0091]).

Regarding claim 3, Fujishiro et al. - Sui et al. discloses requesting transmission of the MBMS service via the unicast transmission based on the first CE level being higher than the second CE level (Fujishiro et al.., [0108], in a case where the UE exists that cannot satisfy a required received quality even by increase or decrease of the MCS, the eNB may determine to switch from the SC-PTM transmission to the unicast transmission, for the UE).

Regarding claim 6, Fujishiro et al. - Sui et al. discloses information related to the second CE level is provided for each MBMS service, temporary mobile group identity (TMGI), MBSFN area, or group-radio network temporary identifier (G-RNTI) (Fujishiro et al., [0101] identification information indicating an MBMS service (multicast service) to be a target of MCS information may be the G-RNTI corresponding to the MBMS service (multicast group), or may be a Temporary Mobile Group Identity (TMGI) corresponding to the MBMS service).

Regarding claim 7, Fujishiro et al. - Sui et al. discloses information related to the second CE level is received via a multicast control channel (MCCH) or single cell (SC)-MCCH channel (Fujishiro et al., [0062] the MCCH is used for transmitting MBMS control information for a Multicast Traffic Channel (MTCH) from the network to the UE).

Regarding claim 8, Fujishiro et al. discloses a method (Fujishiro et al., FIG. 9) of receiving a multimedia broadcast multicast service (MBMS) service by a user equipment (UE) (Fujishiro et al., FIG. 6, UE 100) in a wireless communication system (Fujishiro et al., [0098] the UE receiving the multicast data over the SC-PTM transmission may be in an RRC connected state, or may be in an RRC idle state, in the cell of the eNB), the method comprising: 
receiving, from a base station (Fujishiro et al., FIG. 7, eNB 200), system information including information related to the MBMS service (Fujishiro et al., [0097] for the UE belonging to the multicast group, a Group-Radio Network Temporary Identity (G-RNTI) is assigned from the eNB; [0101] G-RNTI is identification information corresponding to the MBMS service (multicast group)); 
receiving, from the base station, reference signals to measure reference signal received power (RSRP) or reference signal received quality (RSRQ) (Fujishiro et al., [0098] the eNB transmits a measurement setting (Measurement Config) to the UE by an individual RRC message; in relation to [0103] where the UE performs measurement for a downlink reference signal (Cell-specific Reference Signal (CRS)) for each cell, and obtains a measurement result, where the measurement result is a reference signal received power (RSRP) and/or a reference signal received quality (RSRQ)); and 
transmitting a request for the MBMS service based on the system information (Fujishiro et al., [0103] the UE transmits the Measurement Report that is a kind of RRC message [request] to the eNB, on the basis of the Measurement Config) and a first repetition count of the UE that is determined based on the RSRP or the RSRQ (Fujishiro et al., [0103] the UE measures the received quality of the SC-PTM transmission, and determines whether or not the SC-PTM transmission applied to a modulation and coding scheme (MCS) is sufficient; [0105] the Measurement Report includes not only cell measurement results (RSRP/RSRQ), but also information (MCS information) indicating whether or not the MCS applied to the SC-PTM transmission is sufficient); 
receiving the MBMS service via multicast-broadcast single-frequency network (MBSFN) transmission or single-cell point-to-multipoint (SC-PTM) transmission based on the first repetition count (Fujishiro et al., [0107] the eNB controls the SC-PTM transmission on the basis of the information included in the Measurement Report; [0108] the eNB may increase or decrease the MCS applied to the SC-PTM transmission, on the basis of the MCS information obtained from each UE belonging to the multicast group); and 
Fujishiro et al., [0108] in a case where the UE exists that cannot satisfy a required received quality even by increase or decrease of the MCS, the eNB may determine to switch from the SC-PTM transmission to the unicast transmission, for the UE), 
wherein the second repetition transmission count is applied to the MBMS service and is identified from the system information (Fujishiro et al., [0101] the eNB may set a multicast group including the UE having a similar received quality of the MBSFN transmission (expected MCS)).
Fujishiro et al. does not expressly disclose the first repetition transmission count being higher or equal to a second repetition transmission count or the first repetition transmission count being higher than the second repetition transmission count. 
Sui et al., for example, from an analogous field of endeavor (Sui et al., [0084] multicast services may be realized using two different transmissions schemes, MBMS Single-Frequency Network (MBSFN) and Single-Cell Point-to-Multipoint (SC-PTM)) discloses the first repetition transmission count being higher or equal to a second repetition transmission count or the first repetition transmission count being higher than the second repetition transmission count (Sui et al., [0090] one or more coverage levels of a group of wireless devices may be a number of repetitions that may be required by the first group of wireless devices where the coverage level of the wireless device may be the number of repetitions used by a physical channel for the network work to reach the first group of wireless devices).
et al. with the system of Fujishiro et al. in order to transmit to different subgroups of wireless devices based on a coverage level of the wireless devices (Sui et al., [0091]).

Regarding claim 10, Fujishiro et al. - Sui et al. discloses requesting transmission of the MBMS service via the unicast transmission based on the first repetition transmission count being less than the second repetition transmission count (Fujishiro et al.., [0108], in a case where the UE exists that cannot satisfy a required received quality even by increase or decrease of the MCS, the eNB may determine to switch from the SC-PTM transmission to the unicast transmission, for the UE).

Regarding claim 13, Fujishiro et al. - Sui et al. discloses information related to the second repetition transmission count is provided for each MBMS service, temporary mobile group identity (TMGI), MBSFN area, or group-radio network temporary identifier (G-RNTI) (Fujishiro et al., [0101] identification information indicating an MBMS service (multicast service) to be a target of MCS information may be the G-RNTI corresponding to the MBMS service (multicast group), or may be a Temporary Mobile Group Identity (TMGI) corresponding to the MBMS service).

et al. - Sui et al. discloses information related to the second repetition transmission count is received via a multicast control channel (MCCH) or single cell (SC)-MCCH channel (Fujishiro et al., [0062] the MCCH is used for transmitting MBMS control information for a Multicast Traffic Channel (MTCH) from the network to the UE).

Regarding claim 15, Fujishiro et al. discloses a user equipment (UE) (Fujishiro et al., FIG. 6, UE 100) for receiving an multimedia broadcast multicast service (MBMS) service in a wireless communication system (Fujishiro et al., [0098] the UE receiving the multicast data over the SC-PTM transmission may be in an RRC connected state, or may be in an RRC idle state, in the cell of the eNB), the UE comprising: a transceiver (Fujishiro et al., FIG. 6, transmitter 120); and a processor (Fujishiro et al., FIG. 6, controller 130) operatively coupled to the transceiver and configured to: 
determine a CE level of the UE (Fujishiro et al., [0103] the UE performs measurement for a downlink reference signal (Cell-specific Reference Signal (CRS)) for each cell); 
receive, from a base station (Fujishiro et al., FIG. 7, eNB 200), system information including information related to the MBMS service (Fujishiro et al., [0097] for the UE belonging to the multicast group, a Group-Radio Network Temporary Identity (G-RNTI) is assigned from the eNB; [0101] G-RNTI is identification information corresponding to the MBMS service (multicast group)); 
receive, from the base station, reference signals to measure reference signal received power (RSRP) or reference signal received quality (RSRQ) (Fujishiro et al., [0098] the eNB transmits a measurement setting (Measurement Config) to the UE by an individual RRC message; in relation to [0103] where the UE performs measurement for a downlink reference signal (Cell-specific Reference Signal (CRS)) for each cell, and obtains a measurement result, where the measurement result is a reference signal received power (RSRP) and/or a reference signal received quality (RSRQ)); 
transmit a request for the MBMS service based on the system information (Fujishiro et al., [0103] the UE transmits the Measurement Report that is a kind of RRC message [request] to the eNB, on the basis of the Measurement Config) and a first coverage enhancement (CE) level of the UE that is determined based on the RSRP or the RSRQ (Fujishiro et al., [0103] the UE measures the received quality of the SC-PTM transmission, and determines whether or not the SC-PTM transmission applied to a modulation and coding scheme (MCS) is sufficient; [0105] the Measurement Report includes not only cell measurement results (RSRP/RSRQ), but also information (MCS information) indicating whether or not the MCS applied to the SC-PTM transmission is sufficient); 
receive the MBMS service via multicast-broadcast single-frequency network (MBSFN) transmission or single-cell point-to-multipoint (SC-PTM) transmission based on the first CE level (Fujishiro et al., [0107] the eNB controls the SC-PTM transmission on the basis of the information included in the Measurement Report; [0108] the eNB may increase or decrease the MCS applied to the SC-PTM transmission, on the basis of the MCS information obtained from each UE belonging to the multicast group); and 
Fujishiro et al., [0108] in a case where the UE exists that cannot satisfy a required received quality even by increase or decrease of the MCS, the eNB may determine to switch from the SC-PTM transmission to the unicast transmission, for the UE), 
wherein the first CE level is determined by the processor based on the RSRP or the RSRQ (Fujishiro et al., [0103] the UE performs measurement for a downlink reference signal (Cell-specific Reference Signal (CRS)) for each cell, and obtains a measurement result, where the measurement result is a reference signal received power (RSRP) and/or a reference signal received quality (RSRQ)), and 
wherein the second CE level is applied to the MBMS service and is identified from the system information (Fujishiro et al., [0101] the eNB may set a multicast group including the UE having a similar received quality of the MBSFN transmission (expected MCS)).
Fujishiro et al. does not expressly disclose the first CE level being lower or equal to a second CE level or the first CE level being higher than the second CE level.
Sui et al., for example, from an analogous field of endeavor (Sui et al., [0084] multicast services may be realized using two different transmissions schemes, MBMS Single-Frequency Network (MBSFN) and Single-Cell Point-to-Multipoint (SC-PTM)) discloses the first CE level being lower or equal to a second CE level or the first CE level being higher than the second CE level (Sui et al., [0090] one or more coverage levels of a group of wireless devices may be a number of repetitions that may be required by the first group of wireless devices where the coverage level of the wireless device may be the number of repetitions used by a physical channel for the network work to reach the first group of wireless devices).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first CE level being lower or equal to a second CE level or the first CE level being higher than the second CE level as taught by Sui et al. with the system of Fujishiro et al. in order to transmit to different subgroups of wireless devices based on a coverage level of the wireless devices (Sui et al., [0091]).

Regarding claim 16, Fujishiro et al. - Sui et al. discloses determining the first CE level by comparing the RSRP or the RSRQ and at least one threshold (Fujishiro et al., [0102], a report condition may be set at which the "Measurement Report" is transmitted in a case where a received quality (error rate) of the SC-PTM transmission is lower than a predetermined threshold).

Regarding claim 17, Fujishiro et al. - Sui et al. discloses receiving, from the base station, information related to the at least one threshold (Fujishiro et al., [0102], the "Measurement Config" may include information for requesting to include the MCS information).

Regarding claim 18, Fujishiro et al. - Sui et al. discloses performing a procedure for radio resource control (RRC) connection establishment, before receiving the MBMS service via the unicast transmission (Fujishiro et al., [0098], the UE receiving the multicast data over the SC-PTM transmission may be in an RRC connected state, or may be in an RRC idle state, in the cell of the eNB).

Regarding claim 19, Fujishiro et al. - Sui et al. discloses determining the first repetition transmission count level (Sui et al., [0150] the coverage level of the wireless device  may be the number of repetitions that may be required by the wireless device) by comparing the RSRP or the RSPR and at least one threshold (Fujishiro et al., [0105] the Measurement Report includes not only cell measurement results (RSRP/RSRQ), but also information (MCS information) indicating whether or not the MCS applied to the SC-PTM transmission is sufficient). The motivation is the same as in claim 8.

Regarding claim 20, Fujishiro et al. - Sui et al. discloses  receiving, from the base station, information related to the at least one threshold (Fujishiro et al., [0102], a report condition may be set at which the "Measurement Report" is transmitted in a case where a received quality (error rate) of the SC-PTM transmission is lower than a predetermined threshold).

Regarding claim 21, Fujishiro et al. - Sui et al. discloses performing a procedure for radio resource control (RRC) connection establishment, before receiving the MBMS service via the unicast transmission (Fujishiro et al., [0098], the UE receiving the multicast data over the SC-PTM transmission may be in an RRC connected state, or may be in an RRC idle state, in the cell of the eNB).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rico Alvarino et al. (US 20170353946 A1) is cited to show control information (scheduling information) that may be provided for broadcast and/or multicast operation, where a SIB and/or SC-MCCH (multicast control channel) may indicate the number of repetitions for the control channel (MPDCCH and/or NPDCCH) and the search space periodicity such as the maximum number of repetitions for the control channel and the UE may monitor different bundle sizes for the control channel depending on the maximum number of repetitions, where the broadcast and/or multicast service for eMTC and/or NB-IoT may target UEs of different coverage levels, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.P./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416